

116 HR 5175 IH: Pipeline Safety Improvement Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5175IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Crawford (for himself, Mr. Graves of Missouri, Mr. Bost, Mr. Weber of Texas, Mrs. Miller, Mr. Gibbs, Mr. Pence, Mr. Young, Mr. Babin, Mr. Perry, Mr. Rodney Davis of Illinois, Mr. Stauber, Mr. Balderson, Mr. LaMalfa, Mr. Spano, Mr. Meadows, Mr. Woodall, Mr. Katko, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, to provide enhanced safety in pipeline transportation, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Pipeline Safety Improvement Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Authorization of appropriations.
					Sec. 3. Strengthening operator qualification programs.
					Sec. 4. Safety-related condition reports.
					Sec. 5. Property damage threshold.
					Sec. 6. Pipeline facility security.
					Sec. 7. Access to oil spill response plans.
					Sec. 8. National pipeline mapping system.
					Sec. 9. Depth of cover for inland bodies of water.
					Sec. 10. Pipeline operating status.
					Sec. 11. Advancement of new pipeline safety technologies and approaches.
					Sec. 12. Pipeline safety voluntary information-sharing system.
					Sec. 13. User fees.
					Sec. 14. User fees for underground natural gas storage facilities.
					Sec. 15. Liquefied natural gas facility safety.
					Sec. 16. Unusually sensitive areas.
					Sec. 17. Workforce.
					Sec. 18. Nationwide integrated pipeline safety regulatory database.
					Sec. 19. Regulatory updates.
					Sec. 20. Construction project approvals.
					Sec. 21. Report on emissions.
					Sec. 22. Changes in class location.
				
			2.Authorization of appropriations
 (a)Gas and hazardous liquidSection 60125(a) of title 49, United States Code, is amended to read as follows:  (a)Gas and hazardous liquid (1)In generalTo carry out the provisions of this chapter related to gas and hazardous liquid and section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355), there are authorized to be appropriated to the Secretary from fees collected under section 60301—
 (A)$150,000,000 for fiscal year 2020, of which $9,000,000 shall be expended for carrying out such section 12 and $60,000,000 shall be expended for making grants;
 (B)$154,000,000 for fiscal year 2021, of which $9,000,000 shall be expended for carrying out such section 12 and $63,000,000 shall be expended for making grants;
 (C)$158,000,000 for fiscal year 2022, of which $9,000,000 shall be expended for carrying out such section 12 and $66,000,000 shall be expended for making grants; and
 (D)$162,000,000 for fiscal year 2023, of which $9,000,000 shall be expended for carrying out such section 12 and $69,000,000 shall be expended for making grants.
 (2)Trust fund amountsIn addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated from the Oil Spill Liability Trust Fund described in section 9509(a) of the Internal Revenue Code of 1986 (26 U.S.C. 9509(a)) to carry out the provisions of this chapter relating to hazardous liquid and section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355)—
 (A)$25,000,000 for fiscal year 2020, of which— (i)$3,000,000 shall be used to carry out section 12 of such Act; and
 (ii)$10,000,000 shall be used for making grants; (B)$26,000,000 for fiscal year 2021, of which—
 (i)$3,000,000 shall be used to carry out section 12 of such Act; and (ii)$11,000,000 shall be used for making grants;
 (C)$27,000,000 for fiscal year 2022, of which— (i)$3,000,000 shall be used to carry out section 12 of such Act; and
 (ii)$12,000,000 shall be used for making grants; and (D)$28,000,000 for fiscal year 2023, of which—
 (i)$3,000,000 shall be used to carry out section 12 of such Act; and (ii)$13,000,000 shall be used for making grants.
 (3)Underground natural gas storage facility safety accountTo carry out section 60141, there is authorized to be appropriated to the Secretary $8,000,000 from fees collected under section 60302 for each of fiscal years 2020 through 2023..
 (b)Operational expensesSection 2(b) of the PIPES Act of 2016 (Public Law 114–183; 130 Stat. 515) is amended by striking paragraphs (1) through (4) and inserting the following:
				
 (1)$25,000,000 for fiscal year 2020. (2)$26,000,000 for fiscal year 2021.
 (3)$27,000,000 for fiscal year 2022. (4)$28,000,000 for fiscal year 2023..
 (c)Emergency response grantsSection 60125(b) of title 49, United States Code, is amended to read as follows:  (b)Emergency response grants (1)In generalThe Secretary may establish a program to make grants to State, county, local, and tribal governments and nonprofit organizations providing pipeline emergency response training, for—
 (A)emergency response management; (B)training; and
 (C)technical assistance. (2)Training requirementsTo the extent that a grant is used to train emergency responders, any training shall ensure that emergency responders can protect nearby persons, property, and the environment from the effects of accidents or incidents involving gas or hazardous liquid pipelines, in accordance with existing regulations.
 (3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $12,000,000 for each of fiscal years 2020 through 2023..
 (d)One-Call notification programsSection 6107 of title 49, United States Code, is amended by striking 2016 through 2019 and inserting 2020 through 2023. (e)Pipeline safety information grants to communitiesSection 60130(c) of title 49, United States Code, is amended to read as follows:
				
					(c)Funding
 (1)In generalOf the amounts made available under section 2(b) of the PIPES Act of 2016, the Secretary shall use $1,500,000 for each of fiscal years 2020 through 2023 to carry out this section.
 (2)LimitationAny amounts used to carry out this section may not be derived from user fees collected under section 60301..
 (f)Damage prevention programsSection 60134(i) of title 49, United States Code, is amended in the first sentence by striking 2012 through 2015 and inserting 2020 through 2023. (g)Pipeline integrity programSection 12(f) of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355) is amended by striking 2016 through 2019 and inserting 2020 through 2023.
			3.Strengthening operator qualification programs
 (a)Qualifications of pipeline operatorsSection 60102(a)(3) of title 49, United States Code, is amended— (1)by striking operates and maintains and inserting operates and maintains, or constructs,;
 (2)by inserting , a gas gathering line, or a hazardous liquid gathering line before shall address; (3)by striking operator of a pipeline facility and inserting operator of a pipeline facility, a gas gathering line, or a hazardous liquid gathering line;
 (4)by striking operate and maintain and inserting operate and maintain, or construct each place it appears; and (5)by inserting , gas gathering lines, or hazardous liquid gathering lines before the period at the end.
 (b)Verification of pipeline qualification programsSection 60131 of title 49, United States Code, is amended— (1)in subsection (d) by adding at the end the following:
					
 (5)A management of change program that will communicate changes that affect covered tasks to individuals performing those covered tasks.; and
 (2)by striking subsection (g) and inserting the following:  (g)DefinitionsIn this section:
 (1)Covered taskThe term covered task— (A)with respect to a gas pipeline facility, has the meaning such term has under section 192.801 of title 49, Code of Federal Regulations, including any subsequent modifications; and
 (B)with respect to a hazardous liquid pipeline facility, has the meaning such term has under section 195.501 of such title, including any subsequent modifications;
 (C)includes, with respect to a gas pipeline facility or a hazardous liquid pipeline facility described in subparagraphs (A) and (B), a construction task.
 (2)Pipeline facilityThe term pipeline facility includes regulated gas gathering lines and regulated hazardous liquid gathering lines.. (c)Operator qualification program effectiveness (1)Rulemaking requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to require pipeline facility operator qualification programs to include a written process to measure the effectiveness of the program at minimizing human error during the performance of a covered task.
 (2)ConsiderationsIn issuing the regulations required under paragraph (1), the Secretary shall consider the elements of program effectiveness contained in the notice of proposed rulemaking issued on July 10, 2015 titled Pipeline Safety: Operator Qualification, Cost Recovery, Accident and Incident Notification, and Other Pipeline Safety 3 Proposed Changes (80 Fed. Reg. 39916).
 (3)Covered task definedIn this subsection, the term covered task has the meaning given the term in section 60131(g) of title 49, United States Code. 4.Safety-related condition reportsSection 60102(h) of title 49, United States Code, is amended—
 (1)in paragraph (2) by striking Notice of the condition shall be given concurrently to appropriate State authorities.; and (2)by adding at the end the following:
				
					(3)
 (A)Notice of the condition of an intrastate or interstate pipeline facility shall be given concurrently to appropriate State authorities, as defined by the Secretary.
 (B)The Secretary shall require that when a State agency receives a report on a safety-related condition, the State agency shall provide the report to any State emergency response commission, tribal emergency response commission, tribal emergency planning committee, local emergency planning committee, local government, or public agency responsible for emergency response that requests the report, including any updates to the report received by the State agency..
 5.Property damage thresholdSection 60123(d)(2)(A) of title 49, United States Code, is amended by striking $50,000 and inserting $200,000. 6.Pipeline facility securitySection 60123 of title 49, United States Code, is amended by adding at the end the following:
			
				(e)Penalty for altering physical infrastructure
 (1)Definition of altering a pipeline facilityIn this subsection, the term altering a pipeline facility means— (A)the unauthorized turning or manipulation of any valve of a pipeline facility described in subsection (b);
 (B)the puncturing of— (i)an existing pipeline that is in use for a facility described in subsection (b); or
 (ii)a pipeline pipe, pump, or valve intended to be used by a facility described in subsection (b); or (C)causing a defect that would affect the integrity of safe operations for—
 (i)an existing pipeline that is in use for a facility described in subsection (b); or (ii)a pipeline pipe, pump, or valve intended to be used by a facility described in subsection (b).
 (2)PenaltyA person knowingly and willfully altering a pipeline facility shall be fined or imprisoned in accordance with subsection (a).
 (3)Rule of constructionNothing in this subsection abridges the exercise of rights guaranteed under the First Amendment to the Constitution of the United States..
 7.Access to oil spill response plansSection 60138 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1) by striking and; (B)in paragraph (2)(D) by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (3)provide to a Member of Congress, upon written request from such Member, access to view a copy of the plan, the contents of which the Secretary may not redact, but may note as the Secretary determines appropriate—
 (A)proprietary information; and (B)security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations.
							; 
 (2)by redesignating subsection (b) as subsection (d); and (3)by adding at the end the following:
				
 (c)Limitations on information provided to CongressThe following requirements shall apply to any activities carried out under subsection (a)(3): (1)To review an oil spill response plan, the Administrator shall provide the Member access to a full and unredacted paper copies of the plans for the Congressional district of such Member in a secure reading room for purposes of review only.
 (2)Congressional review of full and un­re­dact­ed copies of oil spill response plans carried out under such subsection shall be the exclusive authority for congressional review of such plans.
 (3)Information identified under subparagraph (A) and (B) of subsection (a)(3) may not be distributed in any form, including verbal, electronic or written communication, or transmittal of copied image.
 (4)All information described in paragraph (3) shall remain confidential and any unauthorized disclosure of such information is subject to a fine of $10,000.
 (5)The provision of access to information described in paragraph (3) shall not be construed to waive or amend the obligations or authorities of the Administrator to protect information from disclosure pursuant to section 552(b) of title 5, section 60138, or any other applicable laws..
			8.National pipeline mapping system
 (a)In generalSection 60132 of title 49, United States Code, is amended by striking subsection (f) and inserting the following:
				
 (f)Public disclosure limitedData and information submitted to the Secretary under this section may not be disclosed to the public pursuant to section 552(b)(3)(B) of title 5..
 (b)Evaluation of informationNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations on the evaluation of the information required under paragraphs (1) through (4) of section 60132(a) of title 49, United States Code, with respect to gathering lines.
			9.Depth of cover for inland bodies of water
 Section 60140 of title 49, United States Code, is amended by adding at the end the following:  (c)Data set for pipelines crossing certain water bodies (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall collect and maintain geospatial data capable of identifying hazardous liquid pipelines crossing inland bodies of water with a width of at least 100 feet from high-water mark to high-water mark and where the pipeline segment is within, or could affect, a high consequence area (as defined in sections 192.903 and 195.450 of title 49, Code of Federal Regulations).
 (2)Public informationThe Secretary shall make the data set collected and maintained under paragraph (1) available on the publicly available website of the Department of Transportation.
 (3)National pipeline mapping systemThe Secretary shall include such data set in the National Pipeline Mapping System for purposes of meeting the requirement under paragraph (2)..
		10.Pipeline operating status
 (a)In generalChapter 601 of title 49, United States Code, is amended by adding at the end the following:  60142.Idled pipelines (a)Definition of idledIn this section, the term idled, with respect to a pipeline, means that the pipeline—
							(1)
 (A)has ceased normal operations; (B)will not resume service for a period of not less than 180 days;
 (2)has been isolated from all sources of hazardous liquid, natural gas, or other gas; (3)has been purged of combustibles and hazardous materials;
 (4)if a blanket of inert, nonflammable gas is placed in the line, such gas must be at low pressure and odorized; and
 (5)has received approval from the Secretary to be removed as an active pipeline. (b)ApprovalBefore an operator may place a natural or other gas pipeline facility or hazardous liquid pipeline facility into idled status, the operator must request an approval, in writing, from the Secretary.
 (c)ExtensionThe Secretary may allow idled natural or other gas pipeline facilities and hazardous liquid pipeline facilities to remain in idled status for a period longer than described in paragraph (a), provided that such request be made in writing and not exceed a period of 5 years for each requested extension.
						(d)Rulemaking
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall promulgate regulations prescribing the applicability of the pipeline safety requirements to idled natural or other gas pipeline facilities and hazardous liquid pipeline facilities.
 (2)RequirementsThe regulations promulgated under paragraph (1) shall contain the following requirements: (A)In generalThe applicability of the regulations under paragraph (1) shall be based on the risk that idled natural or other gas pipeline facilities and hazardous liquid pipeline facilities pose to the public, property, and the environment, and shall include requirements to resume operation.
 (B)Notification and approvalThe Secretary shall establish procedures, including a requirement for notification to the public, for requesting an approval, described in subsection (b), and an extension, described in subsection (c), before an operator changes the operating status of a natural or other gas pipeline facility or hazardous liquid pipeline facility.
 (C)InspectionThe Secretary or an appropriate State agency shall inspect each idled natural or other gas pipeline facility or hazardous liquid pipeline facility and verify that the pipeline has been purged of combustibles and hazardous materials.
 (D)Requirements for reinspectionThe Secretary shall determine the requirements for periodic reinspection of idled natural or other gas pipeline facilities and hazardous liquid pipeline facilities.
 (E)InventoryThe Secretary shall require operators to report to the Secretary information on idled natural or other gas pipeline facilities and hazardous liquid pipeline facilities in their system, including the location of a pipeline, whether the pipeline has been purged of combustibles and hazardous materials, whether a blanket of inert gas remains in the line, the date on which the operator idled the pipeline, and a written description for why the operator chose to place each pipeline into idle status.
								(e)Availability of data
 (1)In generalThe Secretary shall make available to the public the inventory required under subsection (d)(E), and publish annually on a website accessible to the public a list indicating pipeline operating status changes. The list shall include—
 (A)the name of the operator; (B)the operating status change of the pipeline; and
 (C)the approximate location, including beginning and end point for the pipeline that is subject to the change in operating status..
 (b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is amended by adding at the end the following new item:
				
					
						60142. Idled pipelines..
			11.Advancement of new pipeline safety technologies and approaches
 (a)In generalChapter 601 of title 49, United States Code, is further amended by adding at the end the following:  60143.Pipeline safety technology testing programs (a)In generalThe Secretary may establish and carry out limited safety-enhancing testing programs to evaluate innovative technologies and operational practices testing the safe operation of—
 (1)a natural gas pipeline facility; or (2)a hazardous liquid pipeline facility.
							(b)Limitations
 (1)High population areasAny program established under subsection (a) shall not be located in a high population area (as defined in section 195.450 of title 49, Code of Federal Regulations).
 (c)DurationThe term of a testing program established under subsection (a) shall be not more than a period of 4 years beginning on the date of approval of the program.
						(d)Safety standards
 (1)In generalThe Secretary shall require, as a condition of approval of a testing program under subsection (a), that the safety measures in the testing program are designed to achieve a level of safety that is greater than, or equivalent to, the level of safety required by this chapter.
							(2)Determination
 (A)In generalThe Secretary may issue an order under subparagraph (A) of section 60118(c)(1) to accomplish the purpose of a testing program for a term not to exceed the time period described in subsection (c) if the condition described in paragraph (1) is met, as determined by the Secretary.
 (B)LimitationAn order under subparagraph (A) of such section shall pertain only to those regulations that would otherwise prevent the use of the safety technology to be tested under the testing program.
 (e)ConsiderationsIn establishing a testing program under subsection (a), the Secretary shall consider— (1)whether the owners or operators participating in the program have a safety management system in place;
 (2)whether the proposed safety technology has been tested through a research and development program carried out by—
 (A)the Secretary; (B)collaborative research development organizations; or
 (C)other institutions; and (3)whether the pipeline segments tested by the program are outside of a high population area (as defined in section 195.450 of title 49, Code of Federal Regulations).
 (f)Data and findingsAs a participant in a testing program established under subsection (a), an operator shall submit to the Secretary detailed findings and a summary of data collected as a result of participation in the testing program.
 (g)Authority To revoke participationThe Secretary shall immediately revoke participation in a testing program under subsection (a) if— (1)the participant fails to comply with the terms and conditions of the testing program; or
 (2)in the determination of the Secretary, continued participation in the testing program by the participant would be unsafe or would not be consistent with the goals and objectives of this chapter.
 (h)Authority To terminate programThe Secretary shall immediately terminate a testing program under subsection (a) if continuation of the testing program would not be consistent with the goals and objectives of this chapter.
						(i)State rights
 (1)ExemptionExcept as provided in paragraph (2), if a State submits to the Secretary notice that the State requests an exemption from any testing program considered for establishment under this section, the State shall be exempt.
							(2)Limitations
 (A)In generalThe Secretary shall not grant a requested exemption under paragraph (1) after a testing program is established.
 (B)Late noticeThe Secretary shall not grant a requested exemption under paragraph (1) if the notice submitted under that paragraph is submitted to the Secretary more than 10 days after the date on which the Secretary issues an order providing an effective date for the testing program.
 (3)EffectIf a State has not submitted a notice requesting an exemption under paragraph (1), the State shall not enforce any law (including regulations) that is inconsistent with a testing program in effect in the State under this section.
							(j)Program review process and public notice
 (1)In generalThe Secretary shall publish in the Federal Register a notice of each testing program under subsection (a), including the order to be considered, and provide an opportunity for public comment for not less than 60 days.
 (2)Response from SecretaryNot later than the date on which the Secretary issues an order providing an effective date of a testing program noticed under paragraph (1), the Secretary shall respond to each comment submitted under that paragraph.
 (k)ReportAt the conclusion of each testing program, the Secretary shall make publicly available on the website of the Department of Transportation a report containing—
 (1)the findings and conclusions of the Secretary with respect to the testing program; and (2)any recommendations of the Secretary with respect to the testing program, including any recommendations for amendments to laws (including regulations) and the establishment of standards, that—
 (A)would enhance the safe operation of interstate gas or hazardous liquid pipeline facilities; and (B)are technically, operationally, and economically feasible.
 (l)StandardsIf a report under subsection (k) indicates that it is practicable to establish technically, operationally, and economically feasible standards for the use of a safety-enhancing technology and any cor­re­spond­ing operational practices tested by the testing program described in the report, the Secretary, as soon as practicable after submission of the report, may promulgate regulations consistent with chapter 5 of title 5 (commonly known as the Administrative Procedures Act) that—
 (1)allow operators of interstate gas or hazardous liquid pipeline facilities to use the relevant technology or practice to the extent practicable; and
 (2)establish technically, operationally, and economically feasible standards for the capability and deployment of the technology or practice..
 (b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is further amended by adding at the end the following:
				
					
						60143. Pipeline safety technology testing programs..
			12.Pipeline safety voluntary information-sharing system
 (a)In generalChapter 601 of title 49, United States Code, is further amended by adding at the end the following:  60144.Voluntary information-sharing system (a)Establishment (1)In generalSubject to the availability of funds, the Secretary may establish a confidential and nonpunitive voluntary information-sharing system (referred to in this section as the System) to encourage collaborative efforts to improve inspection information feedback and information sharing, with the purpose of improving natural gas transmission and hazardous liquid pipeline safety.
 (2)ComponentsThe System— (A)shall include pipeline integrity risk analysis information; and
 (B)may include other information relating to reducing pipeline incidents, such as— (i)lessons learned from accidents and near misses;
 (ii)process improvements; (iii)technology deployments; and
 (iv)other voluntary information-sharing systems. (3)RequirementThe System shall protect proprietary information while encouraging the exchange of data, including in-line inspection and dig verification data, among operators, tool vendors, and the representatives of the Secretary to facilitate the development of—
 (A)advanced pipeline-inspection technologies; and (B)enhanced risk analysis.
 (4)ConsultationIf appropriate, the Secretary may involve other public and private stakeholders in establishing and maintaining the System.
 (b)Data managerIn carrying out this section, the Secretary may engage a partner agency or nongovernmental entity to receive, store, manage, and provide for the use of—
 (1)system data; and (2)information submitted to the System.
							(c)Limitation on disclosure
 (1)Applicability of FOIAAny part of any record (including, but not limited to an analysis by a pipeline operator of the safety risks of the pipeline operator and a statement of the mitigation measures identified by the pipeline operator to address those risks) provided to the Secretary and retained in the System is exempt from the requirements of section 552 of title 5, and specifically exempt from release under subsection (b)(3) of that section, if the record is—
 (A)supplied to the Secretary for purposes of the System; or (B)made available for inspection and copying by an officer, employee, or agent of the Secretary for purposes of the System.
 (2)ExceptionNotwithstanding paragraph (1), the Secretary in consultation with the information owner, may disclose deidentified material or any part of any record comprised of facts otherwise available to the public if, in the sole discretion of the Secretary, the Secretary determines that disclosure would be consistent with the confidentiality needed for the System and improve pipeline safety.
 (d)Excluded evidenceExcept as provided in subsection (f), any data or information submitted to or stored, managed, analyzed, or produced by the System shall not be used—
 (1)as evidence for any purpose in any Federal, State, local, Tribal, or private litigation, including any action or proceeding; or
 (2)to support any corrective action relating to a probable violation under this chapter (including any regulation promulgated or order issued under this chapter).
 (e)Exclusion from discoveryExcept as provided in subsection (f), any data or information submitted to or stored, managed, analyzed, or produced by the System shall not be subject to discovery in any Federal, State, local, Tribal, or private litigation or other proceeding.
 (f)Limitations on exclusionThe exclusions described in subsections (d) and (e) shall not apply to— (1)evidence of a knowing and willful violation;
 (2)a reportable release under sections 191.7 or 195.50 of title 49, Code of Federal Regulations (or a successor regulation);
 (3)a safety-related condition under sections 191.7 or 195.55 of title 49, Code of Federal Regulations (or a successor regulation); or
 (4)data or information obtained by the Secretary independently of the System. (g)Governing boardNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a governing board co-chaired by the Administrator and a representative of the pipeline industry to—
 (1)govern the System through consensus of the board and co-chairs; (2)develop governance documents and oversee their enforcement; and
 (3)establish and appoint members of issue analysis teams; (h)ConfidentialityNo person, including any System governing board member, program manager, third-party data manager, issue analysis team member, nor any Federal, State, local or tribal agency, having or obtaining access to any data or information submitted to, stored, managed, analyzed or produced by the System, shall release or communicate that information to any person outside the System, with the sole exception being the publication of reports by the System based on analysis of de-identified information and safety related findings that the System governing board in its sole discretion determines to publish or authorize the Administration to publish.
 (i)Voluntary participationNo person may be compelled to participate in or submit data or information to the System. (j)Sustainable fundingThe Secretary shall explore sustainable funding sources for the System, including public-private partnerships.
 (k)EffectNothing in this section affects any Federal or State pipeline safety law. (l)Limitation on fundingThe Secretary may expend not more than $1,000,000 for each of the fiscal years 2020 through 2024 to establish the System.
 (m)Savings clauseNotwithstanding the protections provided under this section, no pipeline operator may use the submission of information to the System as protection against enforcement actions or corrective orders that are based on information or evidence obtained outside of the System..
 (b)Clerical amendmentThe table of sections for chapter 601 of title 49, United States Code, is further amended by adding at the end the following:
				
					
						60144.Voluntary information-sharing system..
 13.User feesSection 60301(d)(1) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking and at the end; and
 (2)by adding at the end the following:  (C)related to a liquefied natural gas pipeline facility may be used only for an activity related to liquefied natural gas pipeline facility under this chapter; and.
 14.User fees for underground natural gas storage facilitiesSection 60302 of title 49, United States Code, is amended— (1)in subsection (c)(2)—
 (A)in subparagraph (A) by striking and at the end; (B)in subparagraph (B) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)may only be used to the extent provided in advance in an appropriations Act.;
 (2)by striking paragraph (3) of subsection (c); and (3)by adding at the end the following:
				
 (d)LimitationsFees imposed under subsection (a) shall be sufficient to pay for the costs of activities described in subsection (c), except that the total amount collected for a fiscal year may not be more than 105 percent of the total amount of the appropriations made for the fiscal year activities to be financed by fees..
			15.Liquefied natural gas facility safety
			(a)Liquefied natural gas facility standards update
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall— (A)review the minimum operating and maintenance standards for liquefied natural gas facilities, including small scale liquefied natural gas facilities, peak shaving facilities, and large-scale liquefied natural gas facilities, prescribed under section 60103(d) of title 49, United States Code; and
 (B)based on the review under subparagraph (A), update the safety standards described in that paragraph applicable to liquefied natural gas facilities to provide for a risk-based regulatory approach.
 (2)ConsiderationsIn updating the minimum standards under paragraph (1)(B), the Secretary shall consider the report prepared under subsection (d)(5).
 (3)RequirementsThe updates to the standards required under this section shall, at a minimum, require operators, consistent with recognized and generally accepted good engineering practices—
 (A)to develop and maintain written safety information identifying hazards associated with— (i)the processes of liquefied natural gas conversion, storage, and transport;
 (ii)equipment used in the processes; and (iii)technology used in the processes;
 (B)to conduct a hazard assessment, including the identification of potential sources of accidental releases, along with reassessments periodically;
 (C)to establish a system to respond to the findings of a hazard assessment conducted under subparagraph (B) that addresses prevention, mitigation, and emergency response; and
 (D)to train employees in operating procedures with an emphasis on addressing hazards, using safe practices, and carrying out emergency response activities.
					(b)Liquefied natural gas staffing and expertise
 (1)Liquefied natural gas expertiseNot later than 60 days after the date of enactment of this Act, the Secretary shall establish a division within the Office of Pipeline Safety to ensure the safety and oversight of liquefied natural gas facilities under section 60103 and 60111 of title 49, United States Code, including small-scale liquefied natural gas facilities, peak shaving facilities, and import or export facilities.
 (2)FunctionsThe Liquefied Natural Gas division shall be responsible for— (A)developing regulations and guidance materials for liquefied natural gas facilities;
 (B)conducting compliance reviews and inspections of liquefied natural gas facilities under section 60103 of title 49, United States Code;
 (C)participate in liquefied natural gas facility incident investigations; (D)participate in enforcing applicable Federal statutes and regulations for the safety of liquefied natural gas facilities;
 (E)conduct education, training, and outreach regarding liquefied natural gas facility safety; (F)manage the agency’s research and development activities for liquefied natural gas facilities; and
 (G)perform other functions consistent with section 60103 and 60111 of such title. (3)StaffingThe Secretary shall employ personnel necessary for carrying out the functions of the Liquefied Natural Gas division set forth in paragraph (2) including—
 (A)a deputy associate administrator; and (B)adequate staffing and support staff positions, including subject matter experts in liquefied natural gas facilities who shall be dedicated to rulemaking activities, subject matter experts in liquefied natural gas facilities who shall perform inspection and enforcement activities, and other necessary personnel to support these activities.
 (4)LNG subject matter expertsTo satisfy the requirements of paragraph (3), the Secretary may appoint personnel who have such expertise or may train personnel to develop such expertise through use of the Center of Excellence for Liquefied Natural Gas Safety and Training.
 (5)ReportNot later than 90 days after the date of enactment of this Act, and every 90 days thereafter until the division is sufficiently staffed with LNG subject matter experts, the Secretary shall report to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate on the progress to staff the division and any impediments to staffing.
				(c)Center of excellence for liquefied natural gas safety and training
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall establish a Center of Excellence for Liquefied Natural Gas Safety and Training (in this subsection referred to as the Center).
 (2)FunctionsThe Center shall— (A)promote, facilitate, and conduct—
 (i)education; (ii)training; and
 (iii)research and technological development; (B)be a repository of information on best practices relating to, and expertise on, liquefied natural gas facility operations;
 (C)foster collaboration among regulators, industry, and other stakeholders; (D)promote process safety advancements for liquefied natural gas export facilities and the incorporation of risk-based principles into the operation, management, and regulatory oversight of LNG facilities; and
 (E)other functions deemed appropriate by the Secretary. (3)Bridge periodUntil the Center is operational and able to meet the mission in paragraph (2), the Secretary may enter into an agreement with an institution of higher education or the LNG industry to provide education and training on the safe operations of liquefied natural gas facilities, provided that such period does not exceed 3 years.
 (4)ConsultationWhen establishing the Center, the agency may consult with— (A)Federal regulatory agencies of jurisdiction, including—
 (i)the Pipeline and Hazardous Materials Safety Administration; (ii)the Federal Energy Regulatory Commission;
 (iii)the Department of Energy; (iv)the U.S. Coast Guard; and
 (v)the Maritime Administration; (B)States and units of local government;
 (C)liquefied natural gas facility operators; and (D)other interested parties.
					(d)Liquefied natural gas Federal Advisory Committee
 (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish, in accordance with the requirements of the Federal Advisory Committee Act (5 U.S.C. App.), a Liquefied Natural Gas Federal Advisory Committee (in this subsection referred to as the Committee).
 (2)DutiesThe Committee shall— (A)facilitate communication between liquefied natural gas facility operators, public safety experts, and Federal agencies on practices to ensure the safe operation and maintenance of liquefied natural gas facilities;
 (B)provide the Secretary with timely information about new liquefied natural gas facility technology and safety practices and methodologies;
 (C)provide a forum for the Secretary to provide information on and to discuss the activities of the Department of Transportation relating to liquefied natural gas facility safety, and the policies underlying such activities;
 (D)advise the Secretary on how to promote, facilitate, and conduct education, training, and research on the industry best practices, industry consensus standards, and expertise in liquefied natural gas operations;
 (E)advise the Secretary on how to recruit and retain qualified personnel; (F)advise the Secretary regarding the regulations prescribed under section 60103 of title 49, United States Code, and when updates to such regulations are recommended; and
 (G)advise the Secretary on other matters affecting LNG safety, as the Secretary considers appropriate. (3)MeetingsThe Committee shall hold regular meetings, not less than biannually, to discuss issues related to liquefied natural gas pipeline facility safety.
 (4)MembershipThe Committee shall be composed of the following members: (A)Four individuals appointed by the Secretary to represent the public, such as public safety experts with knowledge of liquefied natural gas pipeline facility safety, academics, or other qualified individuals.
 (B)Four individuals appointed by the Secretary to represent States and units of local governments. (C)Four individuals appointed by the Secretary to represent the liquefied natural gas industry, two of whom shall represent large-scale liquefied natural gas facilities, one from a small-scale facility, and one with peak shaving operations.
 (D)Not less than one representative of the following Federal regulatory agencies of jurisdiction: (i)The Pipeline and Hazardous Materials Safety Administration.
 (ii)The Maritime Administration. (iii)The Federal Energy Regulatory Commission.
 (iv)The Coast Guard. (5)Report to the SecretaryNot later than 2 years after the date of enactment of this Act, the Committee shall—
 (A)review regulations issued pursuant to section 60103(d) of title 49, United States Code for conformity with industry standards that apply risk-based principles for process safety practices; and
 (B)provide a report and recommendation to the Secretary on how to best align regulations with industry standards that apply risk-based principles for process safety practices.
 (6)Report to CongressNot later than 90 days after the date of enactment of this Act, and not less frequently than every 30 days thereafter until the date on which all members of the Committee have been appointed, the Secretary shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate to update Congress on the status of the Committee, the progress of appointing members to the Committee, and the identities of individuals appointed to the Committee.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Department of Transportation such sums as may be necessary to carry out this section.
			16.Unusually sensitive areas
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall complete the revision required under section 19(b) of the PIPES Act of 2016 (49 U.S.C. 60109 note).
 (b)Further requirementIn completing the revision described in subsection (a), the Secretary of Transportation shall use the following definitions:
 (1)Marine coastal waterThe term marine coastal water means the territorial sea of the United States, the Great Lakes and their connecting waters, the marine and estuarine waters of the United States up to the head of tidal influence, and the Exclusive Economic Zone as established by Presidential Proclamation Number 5030, dated March 10, 1983.
 (2)Coastal beachThe term coastal beach means land between high and low water marks in a marine coastal water. 17.Workforce (a)Staffing (1)In generalNot later than 1 year after the date of enactment, the Secretary shall increase the number of full-time equivalent employees (as compared to the number of positions on the date of enactment of this Act) by—
 (A)at least 8 full-time employees with subject matter expertise in pipeline safety, pipeline facilities, and pipeline systems to finalize outstanding pipeline safety rulemakings and fulfill mandates for the Office of Pipeline Safety of the Pipeline and Hazardous Materials Safety Administration; and
 (B)at least 3 full-time attorneys with pipeline industry of safety expertise in the Office of Chief Counsel of the Pipeline Hazardous Materials Safety Administration.
 (2)Pipeline inspection and enforcement personnelThe Secretary shall ensure that the number of positions for pipeline inspection and enforcement personnel in the Office of Pipeline Safety of the Pipeline and Hazardous Materials Safety Administration does not fall below the following:
 (A)222 for fiscal year 2020. (B)233 for fiscal year 2021.
 (C)245 for fiscal year 2022. (D)258 for fiscal year 2023.
 (E)272 for fiscal year 2024. (b)Recruitment and retention authoritiesNot later than 30 days after the date of enactment of this Act, the Secretary shall request authority from the Office of Personnel Management to use incentives, as necessary, to recruit and retain a qualified workforce, including—
 (1)for inspection and enforcement personnel and subject matter experts dedicated to rulemaking activities in the Office of Pipeline Safety, including the Liquefied Natural Gas division of the Pipeline Hazardous Materials Safety Administration, as established under section 16(b)—
 (A)special pay rates permitted under section 5305 of title 5, United States Code; and (B)repayment of student loans accompanied by a continued service agreement, permitted under section 5379 of title 5, United States Code; and
 (2)for the Deputy Associate Administrator of the Liquefied Natural Gas division in the Office of Pipeline Safety, as established under section 16(b), critical position pay permitted under section 5377 of title 5, United States Code.
				(c)Report to Congress
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall transmit to the Committees on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report that contains—
 (A)the number of full-time personnel the agency has hired to meet the requirements of subsection (a), as well as the total number of personnel employed by the Administrator;
 (B)a description of the agency’s efforts to comply with subsection (b); (C)a description of the personnel of the Liquefied Natural Gas division in the Office of Pipeline Safety, any impediments to hiring, and any personnel constraints affecting the ability of the agency to fulfill the authorities of such division; and
 (D)any other details associated with the agency’s progress toward fulfilling the staffing levels and pursuing the financial incentives as directed by this section.
 (2)Updates to reportNot later than 90 days after the date on which the report is transmitted under paragraph (1) and not later than every 90 days thereafter until all statutory mandates under this section are met, the Administrator shall transmit an updated report that describes the actions taken since the previous report.
				18.Nationwide integrated pipeline safety regulatory database
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate a report describing the resources necessary for the Pipeline and Hazardous Materials Safety Administration to establish the national integrated pipeline safety regulatory inspection database described in the report required under section 11(a) of the PIPES Act of 2016 (49 U.S.C. 60108 note).
 (b)ContentsThe report required to be submitted under subsection (a) shall include— (1)a description of the steps necessary for the Pipeline and Hazardous Materials Safety Administration and State pipeline regulators to establish such database; and
 (2)a timeline for the completion of such database. 19.Regulatory updates (a)Office of Management and Budget review of regulationsNot later than 5 days after the date on which an outstanding regulation has been under review by the Office of Management and Budget for more than 90 days, and every 15 days thereafter until the regulation is published in the Federal Register, the Secretary of Transportation shall notify the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate that the outstanding regulation remains under review by the Office of Management and Budget.
 (b)DefinitionIn this section, the term outstanding regulation means a regulation regarding pipeline facilities required under this Act or an Act enacted prior to the date of enactment of this Act for which a final rule has not been published in the Federal Register.
			20.Construction project approvals
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to require that before a distribution pipeline construction project begins, the plans for such project shall be approved by a professional engineer, a subject matter expert, or other qualified professional who possesses the necessary knowledge, experience, and skills regarding natural gas distribution systems, as determined by the Secretary.
 (b)Access to recordsIn issuing the regulations under subsection (a), the Secretary shall ensure that the any individuals approving projects under subsection (a) are provided access to all relevant records and prior work plans needed to approve the safety of the construction project.
 (c)ApplicationSection 60118(c)(1) of title 49, United States Code, shall not apply to a regulation issued under subsection (a).
			21.Report on emissions
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with the National Academy of Sciences to conduct a study on technologies and measures that reduce the amount of natural gas released during venting and blowdowns of natural gas distribution systems and transmission pipelines.
 (b)ConsultationIn carrying out the study, the National Academy of Sciences may consult entities with expertise in the causes and effects of natural gas releases and the use of technologies or measures that prevent or mitigate releases of natural gas during venting and blowdowns of natural gas distribution systems and transmission pipelines.
			(c)Report
 (1)In generalNot later than 18 months after the date on which the National Academy of Sciences initiates the study, the National Academy of Sciences shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the technologies and measures described in subsection (a).
 (2)ContentsThe report required under paragraph (1) shall include— (A)an analysis of the amount of natural gas released during venting and blowdowns of natural gas distribution systems and transmission pipelines;
 (B)an analysis of the environmental and health impacts of releases of natural gas during such venting and blowdowns; and
 (C)an evaluation of pipeline technologies or measures capable of safely and effectively reducing the amount of natural gas released, including—
 (i)an analysis of the environmental and health benefits resulting from lower natural gas releases as a result of using such technologies or measures;
 (ii)an analysis of the economic value of the natural gas that is prevented from being released as a result of the technologies or measures;
 (iii)an analysis of the cost of using such technologies or measures, including the cost to operators and any impacts on pipeline safety and reliability;
 (iv)an analysis of factors that affect the feasibility and effectiveness of using such technologies and measures; and
 (v)a determination of whether the benefits described in clauses (i) and (ii) outweigh the costs described in clause (iii).
						22.Changes in class location
 Not later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations that permit the use of integrity management program requirements, or elements thereof, to manage the safety of gas transmission pipeline segments that experience a change in class location. Such regulations shall be an alternative to the requirements of section 192.611 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act.
		